COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-112-CV
 
 
PATRICIA 
A. RUDDER                                                            APPELLANT
 
V.
 
JAMES 
KYLE HANNAH                                                             APPELLEE
 
 
------------
 
FROM 
THE 153RD DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1 AND JUDGMENT
 
------------
        Appellant 
Patricia A. Rudder appeals from the trial court’s interlocutory order 
implicitly denying in part her motion to compel discovery. The denial of a 
motion to compel discovery may be challenged by a petition for mandamus,2 but it is not an appealable interlocutory order.3  Accordingly, we dismiss the appeal for want of 
jurisdiction. 4  Costs of the appeal shall 
be paid by Appellant, for which let execution issue.
  
                                                                  PER 
CURIAM
 
PANEL D:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
DELIVERED: 
May 27, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
In re Hinterlong, 109 S.W.3d 611, 621 (Tex. App.—Fort Worth 2003, orig. 
proceeding); see also Tex. R. App. 
P. 52 (governing original proceedings).
3.  
See Tex. Civ. Prac. & Rem. 
Code Ann. § 51.014 (Vernon Supp. 2004).
4.  
See Tex. R. App. P. 
42.3(a), 43.2(f); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998).